PER CURIAM.
James A. Court appeals the decision of the Merit Systems Protection Board, Docket No. CH0752000713-I-1, dismissing the appeal of his June 3, 2000 removal as a WG-9 Carpenter with the Department of Veterans Affairs. After thoroughly reviewing the submissions, we affirm the decision of the Board.
The Administrative Judge, in his Initial Decision, stated that “he heard the agreement as it was read into the record” and concluded that it was “lawful on its face, *589the parties freely entered into it, and the underlying subject matter was within the Board’s jurisdiction.” Pursuant to the terms of that agreement, the appeal was dismissed on October 27, 2000. The full Board denied review, and Mr. Court appealed.
Mr. Court argues that his agreement to the settlement was not voluntary, that he entered into to it as the “lesser of evils.” He states that he believed that the Administrative Judge would find for the DVA, so he felt compelled to accept settlement to protect his future employment prospects even though he believed it “wrong.” He does not allege that the DVA has not fulfilled its obligations under the agreement.
It is well established that the choice between unpleasant alternatives does not render that choice involuntary and invalidate the resulting settlement. See Covington v. Department of Health and Human Services, 750 F.2d 937, 942 (Fed.Cir.1984) (“The fact that an employee is faced with an inherently unpleasant situation or that his choice is limited to two unpleasant alternatives does not make an employee’s decision any less voluntary.”). Accordingly, the Board’s dismissal of Mr. Court’s action must be affirmed.
No costs.